          Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 1 of 22



 1   Eric H. Gibbs (SBN 178658)                      Robert T. Eglet (pro hac vice)
     David Stein (SBN 257465)                        Robert M. Adams (pro hac vice)
 2
     Kyla J. Gibboney (SBN 301441)                   Erica D. Entsminger (pro hac vice)
 3   Aaron Blumenthal (SBN 310605)                   Artemus W. Ham (pro hac vice)
     GIBBS LAW GROUP LLP                             EGLET ADAMS
 4   505 14th Street, Suite 1110                     400 South Seventh Street, Suite 400
 5   Oakland, CA 94612                               Las Vegas, NV 89101
     Telephone: (510) 350-9700                       Telephone: (702) 450-5400
 6   Facsimile: (510) 350-9701                       Facsimile: (702) 450-5451
     ehg@classlawgroup.com                           eservice@egletlaw.com
 7   ds@classlawgroup.com
 8   kjg@classlawgroup.com
     ab@classlawgroup.com
 9
     Andrew N. Friedman (pro hac vice)
10
     Geoffrey Graber (SBN 211547)
11   Eric Kafka (pro hac vice)
     COHEN MILSTEIN SELLERS & TOLL PLLC
12   1100 New York Ave. NW, Fifth Floor
13   Washington, DC 20005
     Telephone: (202) 408-4600
14   Facsimile: (202) 408-4699
     afriedman@cohenmilstein.com
15   ggraber@cohenmilstein.com
16   ekafka@cohenmilstein.com
     Counsel for Plaintiffs and the Proposed Class
17
18                          UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF CALIFORNIA
19
                                     OAKLAND DIVISION
20
     LLE ONE, LLC, et al.,                           Case No.: 4:16-cv-06232-JSW
21
                               Plaintiffs,           JOINT DECLARATION IN SUPPORT
22
                                                     OF PLAINTIFFS’ MOTION FOR FINAL
23   v.                                              APPROVAL OF CLASS SETTLEMENT
                                                     AND AWARD OF ATTORNEYS’ FEES,
24   FACEBOOK, INC.,                                 LITIGATION COSTS AND SERVICE
25                                                   AWARDS
                               Defendant.
26                                                   Date:    March 20, 2020
                                                     Time:    9:00 a.m.
27                                                   Dept:    Courtroom 5, 2nd Floor
                                                     Judge:   Jeffrey S. White
28



     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 2 of 22



 1           We, Eric H. Gibbs, Robert T. Eglet, and Andrew N. Friedman declare as follows:
 2           1.    We are partners at the three law firms (Gibbs Law Group LLP, Cohen Milstein,
 3   Sellers & Toll PLLC, and Eglet Adams) that have represented Plaintiffs and the proposed class
 4   over the past three-plus years. We make this declaration based on personal knowledge and
 5   review of each firm’s case file, and in support of Plaintiffs’ motion for final approval of class
 6   action settlement and motion for attorneys’ fees.
 7           2.    To assist in the Court’s assessment of reasonable attorneys’ fees, below we provide
 8   a detailed summary of our firms’ efforts devoted to litigating this action and delivering this
 9   settlement.
10           3.    Separately, each of us will also be filing a supplemental declaration that supports
11   each of our own firms’ hourly billing rates, litigation-cost contributions, and other information
12   that may be relevant to the Court’s consideration of final approval or to attorneys’ fees, cost
13   reimbursements, or class representative service awards.
14           4.    Below, to assist in the Court’s understanding of the nature and quantity of the work
15   that our firms undertook to investigate, litigate, and ultimately resolve this case on behalf of the
16   nationwide class, we provide (i) the total number of hours billed by each of our lawyers and
17   legal-staff members; (ii) each of those individuals’ hourly billing rates; (iii) the resulting lodestar;
18   and (iv) a summary of the work performed by counsel at each stage of this litigation.
19   I.    A summary of Plaintiffs’ counsel’s efforts throughout the litigation
20           5.    The following tables list the total hours and lodestar first for the attorneys and then
21   for the professional staff who prosecuted this action, followed by a detailed description of
22   counsel’s efforts at different points throughout the litigation. As the table reflects, our firms
23   devoted over 11,700 hours to the litigation over the past three-plus years. In our experience,
24   having litigated and successfully resolved numerous complex class actions in recent years, and
25   given the nature of this case and the aggressive defense Facebook mounted, the number of
26   hours devoted to litigating this case on behalf of the class was reasonable and indeed necessary
27   to achieving the results obtained. In addition, we have each exercised billing discretion in the
28


                                         1
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 3 of 22



 1   course of reviewing our time for the purposes of filing this attorneys’-fee motion, and each firm
 2   has voluntarily reduced the number of hours billed to the litigation.
 3
                                           Bar
 4         Timekeeper            Title                   Firm         Rate    Hours        Lodestar
                                           Date
 5                                                 Cohen Milstein $940
      Andrew N. Friedman Partner           1983                               281.75        $264,845
                                                   Sellers & Toll
 6
      Geoffrey Graber         Partner      2000    Cohen Milstein $790       1,433.75    $1,132,662.50
 7                                                 Sellers & Toll
 8                                                 Cohen Milstein $740
      Michael Eisenkraft      Partner      2004                                76.75        $56,795
                                                   Sellers & Toll
 9
      Julia Horwitz           Associate    2012    Cohen Milstein $545         166.5       $90,742.50
10                                                 Sellers & Toll
11                                                 Cohen Milstein $505
      Eric Kafka              Associate    2014                              1,983.25    $1,001,541.25
                                                   Sellers & Toll
12
      Brian E. Johnson        Staff        2012    Cohen Milstein $395         49.75      $19,651.25
13                            Attorney             Sellers & Toll
14                            Contract             Cohen Milstein $385
      Carolyn Mozden                       2003                               201.75      $77,673.75
                              Attorney             Sellers & Toll
15
      Regina Powers           Law          2019    Cohen Milstein $290         20.75       $6,017.50
16                            Clerk                Sellers & Toll
17                            Contract             Cohen Milstein $250
      Benjamin Love                        2014                                136.5        $34,125
                              Attorney             Sellers & Toll
18
      Andrew Sanchez          Contract     2017    Cohen Milstein $250          138         $34,500
19                            Attorney             Sellers & Toll
20                                                 Gibbs Law
      Eric Gibbs              Partner      1995                       $910     370.6       $337,246
21                                                 Group

      Dylan Hughes            Partner      2000    Gibbs Law          $750     111.1        $83,325
22                                                 Group
23                                                 Gibbs Law
      Geoffrey Munroe         Partner      2003                       $720     904.1       $650,952
24                                                 Group

      Dave Stein              Partner      2007    Gibbs Law          $710     874.3       $620,753
25                                                 Group
26                                                 Gibbs Law
      Kyla Gibboney           Associate    2014                       $460     140.1        $64,446
27                                                 Group

      Aaron Blumenthal        Associate    2016    Gibbs Law          $430    1183.5       $508,905
28                                                 Group


                                         2
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 4 of 22



 1
      Robert T. Eglet          Partner       1988     Eglet Adams      $870      244.1        $212,367
 2
 3    Robert Adams             Partner       1998     Eglet Adams      $800      257.5        $206,000

 4    Erica D. Entsminger      Partner       1999     Eglet Adams      $690     1,957.2      $1,350,468
 5
      Artemus W. Ham           Partner       1999     Eglet Adams      $650      86.9         $56,485
 6
 7    Richard Hy               Associate     2011     Eglet Adams      $450      225.8        $101,610

 8    Gamal Hennessey          Contract      1998     Eglet Adams      $200      496.5        $99,300
                               Attorney
 9
10
11           Timekeeper              Title              Firm        Rate      Hours       Lodestar
12                                                  Cohen Milstein $490
         Emilio Blasse           Investigator                                  68          $33,320
                                                    Sellers & Toll
13
         Lee, JiHoon             Paralegal          Cohen Milstein $315       87.75       $27,641.25
14                                                  Sellers & Toll
15                                                  Cohen Milstein $300
         Hamdan, Shireen         Paralegal                                     32          $9,600
                                                    Sellers & Toll
16
         Wozniak, Mariah         Paralegal          Cohen Milstein $300       246.75       $74,025
17                                                  Sellers & Toll
18
19          6.      Due to the significant time and resources it required, litigating this action over the
20 last three-plus years precluded our firms from accepting additional employment.
21          7.      Next, to help the Court contextualize those totals in light of the considerable
22   effort undertaken in this case, below we segment the litigation into eight time periods, as
23   described in the following table. Then, for each time period, we describe what was happening in
24   the litigation, list the major tasks we devoted our time toward, and provide the hours and
25   lodestar figures for each of the attorneys and paralegals who worked on the case during that
26   time period.
27
28


                                         3
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 5 of 22



 1
             Time Period                          Description                     Hours         Lodestar
 2
                                    Factual investigation, legal research,
 3                                  expert consultation, document review,
     A.     10/3/16 – 4/19/17       motion practice and other efforts to         1,041.05     $733,952.50
 4
                                    coordinate cases, preparation of initial
 5                                  and consolidated complaints

 6                            Multiple rounds of motion-to-dismiss
     B.    4/20/17 – 12/15/17 briefing, amendment of complaints,                 1,736.2     $1,166,745.25
 7                            beginning of discovery
 8                                  Continued discovery (including
     C.     12/16/17 – 5/2/18       multiple discovery motions), further          1,548       $904,813.75
 9                                  motion-to-dismiss briefing
10                                  Further discovery (and additional
                                    discovery-motion briefing and
11   D.    5/3/18 – 11/2/2018
                                    negotiation), document review,
                                                                                 2,699.9     $1,503,830.50

12                                  briefing of final motion to dismiss
                                    Identification and vetting of experts
13
     E.     11/3/18 – 3/4/19        for class certification, fact-witness        1,777.9      $982,148.75
14                                  depositions, continued discovery
15                                  Preparation of class-certification
                                    motion and exhibits, further
16   F.     3/5/19 – 6/11/19        depositions, continued discovery,            2,343.5       $1,447,866
                                    mediation and post-mediation
17
                                    negotiations
18                                  Settlement agreement and exhibits,
19   G.     6/12/19 – 10/4/19       settlement administration, preliminary        430.45      $310,323.25
                                    approval
20
                              Class notice, continued settlement
21   H.    10/05/19 – 1/15/20 administration, final approval and fee              197.95        $105,317
                              motion
22
                  Total:                                                        11,774.95      $7,154,997
23
24
             A.     Factual investigation, legal research, expert consultation, document review,
25                  motion practice and other efforts to coordinate cases, preparation of initial and
26                  consolidated complaints (October 3, 2016, to April 19, 2017)

27           8.      In advance of filing the two initial complaints in this matter (the first filed on
28   October 27, 2016), Plaintiffs’ counsel investigated the facts and legal claims at issue, including



                                         4
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 6 of 22



 1   by reviewing communications between Facebook and affected video advertisers, studying
 2   Facebook’s metrics and advertising interface, reviewing Facebook’s historical statements about
 3   video view duration, meeting with potential plaintiffs, working with investigators, and
 4 interviewing and consulting with experts knowledgeable about the industry.
 5          9.        Plaintiffs’ counsel then briefed a motion to dismiss the second-filed complaint
 6 pursuant to the first-to-file doctrine, and met and conferred to discuss consolidating the actions.
 7 After several meetings, we began working together to coordinate the actions for the benefit of
 8 the parties and the Court: we prepared the papers requesting that the multiple actions be
 9 deemed related so that they could be brought before a single Judge, stipulated to consolidating
10 the cases, and moved to appoint lead counsel for the proposed class (and, once Facebook chose
11 to oppose the motion, prepared further briefing on the issue).
12          10.       During this period, we also researched, drafted, and filed an amended
13 consolidated complaint, adding parties and claims. As part of developing the initial and
14 amended pleadings, we:
15                   Conducted a thorough factual investigation, which included reviewing blog posts,
16                    and news articles, as well as researching the workings of Facebook’s ad manager
17                    and the placement of video ads on Facebook’s platform and the importance of
18                    backend advertising metrics;
19                   Interviewed and vetted potential class representatives, including gaining an
20                    understanding of how they used video metrics in their businesses;
21                   Collected and reviewed extensive ad purchase data and related records from
22                    named and potential plaintiffs;
23                   Researched potential legal claims, including a relatively infrequently pled
24                    contract-based claim;
25                   Conferred with experts and video advertisers;
26                   Prepared and served a pre-suit notice of breach of contract on Facebook; and
27                   Corresponded with Facebook counsel.
28


                                         5
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 7 of 22



 1          11. During this period, Plaintiffs’ counsel devoted 1041.05 hours to this case, with
 2   their hours and lodestar delineated below:
 3
                     Timekeeper                   Firm          Hours       Lodestar
 4                                       Cohen Milstein
                  Andrew Friedman                               48.50       $45,590.00
 5                                       Sellers & Toll
                                         Cohen Milstein
 6                Geoffrey Graber                               96.75       $76,432.50
                                         Sellers & Toll
                                         Cohen Milstein
 7                Michael Eisenkraft                            45.00       $33,300.00
                                         Sellers & Toll
 8                                       Cohen Milstein
                  Eric Kafka                                    68.00       $34,340.00
                                         Sellers & Toll
 9                                       Cohen Milstein
                  JiHoon Lee                                    15.00       $4,725.00
10                                       Sellers & Toll
                                         Cohen Milstein
11                Mariah Wozniak                                 7.50       $2,250.00
                                         Sellers & Toll
                                         Cohen Milstein
12                Shireen Hamdan         Sellers & Toll         19.00       $5,700.00
13                Geoffrey Munroe        Gibbs Law Group         121         $87,120
14
                  Aaron Blumenthal       Gibbs Law Group         68.4        $29,412
15
                  Dylan Hughes           Gibbs Law Group         57.7        $43,275
16
                  Eric Gibbs             Gibbs Law Group         35.7        $32,487
17
18                Dave Stein             Gibbs Law Group         11.7         $8,307

19                Robert Eglet           Eglet Adams            62.20        $54,114
20                Robert Adams           Eglet Adams           123.80        $99,040
21                Erica Entsminger       Eglet Adams           242.50        167,325
22
                  Artemus Ham            Eglet Adams            11.50         $7,475
23
                  Richard Hy             Eglet Adams             6.80         $3,060
24
25                      Total:                                1,041.05     $733,952.50

26
27
28


                                         6
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 8 of 22



 1         B.       Multiple rounds of motion-to-dismiss briefing, amendment of complaints,
 2                  beginning of discovery (April 20, 2017, to December 15, 2017)

 3         12. The second half of 2017 involved multiple rounds of briefing of dispositive
 4 motions, as well as the beginning of discovery. Among other tasks undertaken during this
 5 period, Plaintiffs’ counsel:
 6                  Researched, briefed, and then argued (at a hearing before Judge Henderson)
 7                   Facebook’s first motion to dismiss, featuring issues pertaining to Plaintiffs’
 8                   contract-based claim, UCL claim, unjust enrichment claim, and standing to seek
 9                   injunctive relief;
10                  Drafted a second amended complaint, which included:
11                      o Vetting additional named plaintiffs; and
12                      o Legal research in preparation for amending the complaint, including the
13                          recently clarified standard for Article III standing to pursue injunctive
14                          relief under the Ninth Circuit’s decision in Davidson v. Kimberly-Clark
15                          Corp., 889 F.3d 956 (9th Cir. 2018);
16                  Met and conferred with Facebook to identify relevant ESI systems in advance of
17                   the Rule 26(f) conference;
18                  Prepared a case management conference statement and attended the Rule 26(f)
19                   conference;
20                  Met and conferred with Facebook and filed a joint statement regarding the
21                   parties’ initial discovery plan;
22                  Drafted Plaintiffs’ initial disclosures and reviewed Facebook’s disclosures;
23                  Researched additional potential document custodians and relevant personnel at
24                   Facebook;
25                  Crafted and implemented Plaintiffs’ discovery plan, which included:
26                      o Drafting the first sets of interrogatories and requests for production to
27                          Facebook;
28


                                         7
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
        Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 9 of 22



 1                    o Conferring with consultants and potential experts about appropriately
 2                        targeted discovery requests;
 3                    o Drafting and negotiating an ESI protocol;
 4                    o Drafting and negotiating a protective order;
 5                    o Engaging in numerous meet-and-confer calls, in-person meetings, and
 6                        letter exchanges with Facebook regarding discovery issues, including
 7                        relevant ESI systems, search terms and custodians;
 8                    o Meeting with the named Plaintiffs to discuss ESI and other discovery
 9                        matters; and
10                    o Retaining an ESI consultant to assist with ESI collection;
11                Evaluated Facebook’s first sets of interrogatories and requests for production to
12                 Plaintiffs, and worked with the proposed class representatives to prepare
13                 responses and objections; and
14                Researched and briefed Facebook’s second motion to dismiss.
15         13. During this period, Plaintiffs’ counsel devoted 1736.2 hours to this case, with their
16   hours and lodestar delineated below:
17
                      Timekeeper                Firm            Hours       Lodestar
18                                       Cohen Milstein
                   Andrew Friedman                               70.5        $66,270
19                                       Sellers & Toll
                                         Cohen Milstein
20                 Geoffrey Graber                             491.25      $388,087.50
                                         Sellers & Toll
                                         Cohen Milstein
21                 Michael Eisenkraft                             20         $14,800
                                         Sellers & Toll
22                                       Cohen Milstein
                   Eric Kafka                                  163.25      $82,441.25
                                         Sellers & Toll
23                                       Cohen Milstein
                   Emilio Blasse                                  33         $16,170
24                                       Sellers & Toll
                                         Cohen Milstein
25                 JiHoon Lee                                    1.5         $472.50
                                         Sellers & Toll
                                         Cohen Milstein
26                 Mariah Wozniak        Sellers & Toll          65.5        $19,650
27                                       Cohen Milstein
                   Shireen Hamdan                                 10         $3,000
                                         Sellers & Toll
28
                   Aaron Blumenthal      Gibbs Law Group        182.9        $78,647


                                         8
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 10 of 22



 1
                      Geoffrey Munroe        Gibbs Law Group         160.8        $115,776
 2
                      Dave Stein             Gibbs Law Group         107.8        $76,538
 3
                      Eric Gibbs             Gibbs Law Group         26.5         $24,115
 4
 5                    Dylan Hughes           Gibbs Law Group          37          $27,750

 6                    Robert Eglet           Eglet Adams             39.4         $34,278
 7                    Robert Adams           Eglet Adams             50.6         $40,480
 8
                      Erica Entsminger       Eglet Adams             217.5        $150,075
 9
                      Artemus Ham            Eglet Adams              8.9          $5,785
10
                      Richard Hy             Eglet Adams             49.8         $22,410
11
12                          Total:                                 1736.2      $1,166,745.25

13          C.       Continued discovery (including multiple discovery motions), further motion-to-
14                   dismiss briefing (December 16, 2017, to May 2, 2018)

15          14. In the first half of 2018 Plaintiffs’ counsel engaged in protracted discovery—
16   including multiple discovery motions—and filed the third amended complaint. Among other
17   tasks undertaken during this period, Plaintiffs’ counsel:
18                   Reviewed Facebook’s discovery responses for adequacy;
19                   Challenged inadequate Facebook discovery responses through meet-and-confer
20                    calls and letters;
21                   Ultimately drafted and filed five joint discovery letter briefs pertaining to
22                    Facebook’s proposed protective order, the production of high-level reports about
23                    the alleged metrics error, and Facebook’s initial production of documents
24                    (including its selection of document and ESI custodians), and responded to
25                    Facebook’s discovery motion regarding its proposed limitations on the scope of
26                    discovery;
27
28


                                         9
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 11 of 22



 1                Appeared and argued before Magistrate Judge Spero regarding the parties’
 2                 discovery disputes, and engaged in additional in-person meet-and-confer
 3                 negotiations as required by Judge Spero;
 4                Continued to negotiate the ESI Protocol due to ongoing disputes regarding
 5                 privilege log production, logging exceptions, and search methodology;
 6                Continued to work with an ESI consultant and continued to meet and confer with
 7                 Facebook about proposed custodians and search terms for ESI searches;
 8                Scrutinized and then met and conferred regarding Facebook’s privilege log;
 9                Prepared a preliminary Rule 30b6 deposition notice relating to ESI-specific topics;
10                Reviewed ESI and business records identified and collected by named Plaintiffs;
11                Met with the named Plaintiffs to prepare discovery productions and responses to
12                 Facebook’s written discovery;
13                Filed a third amended complaint to amend Plaintiffs’ claim for injunctive relief;
14                 and
15                Researched and briefed Plaintiffs’ successful opposition to Facebook’s third
16                 motion to dismiss.
17         15. During this period, Plaintiffs’ counsel devoted 1548 hours to this case, with their
18   hours and lodestar delineated below:
19
                      Timekeeper                Firm            Hours       Lodestar
20                                       Cohen Milstein
                   Andrew Friedman                                34         $31,960
21                                       Sellers & Toll
                                         Cohen Milstein
22                 Geoffrey Graber                                177       $139,830
                                         Sellers & Toll
                                         Cohen Milstein
23                 Michael Eisenkraft                             4.5        $3,330
                                         Sellers & Toll
24                                       Cohen Milstein
                   Eric Kafka                                    516.5     $260,832.50
                                         Sellers & Toll
25                                       Cohen Milstein
                   Brian Johnson                                 0.25        $98.75
26                                       Sellers & Toll
                                         Cohen Milstein
27                 Emilio Blasse                                  32         $15,680
                                         Sellers & Toll
                                         Cohen Milstein
28                 JiHoon Lee            Sellers & Toll          37.5      $11,812.50


                                        10
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 12 of 22



 1                                          Cohen Milstein
                      Mariah Wozniak                                56.75       $17,025
 2                                          Sellers & Toll
                                            Cohen Milstein
                      Shireen Hamdan                                   2         $600
 3                                          Sellers & Toll
 4                    Aaron Blumenthal      Gibbs Law Group         195.1       $83,893

 5                    Dave Stein            Gibbs Law Group         118.9       $84,419
 6                    Dylan Hughes          Gibbs Law Group            5.8      $4,350
 7
                      Geoffrey Munroe       Gibbs Law Group            0.5       $360
 8
                      Robert Eglet          Eglet Adams             22.6        $19,662
 9
                      Robert Adams          Eglet Adams             27.7        $22,160
10
11                    Erica Entsminger      Eglet Adams             273.9      $188,991

12                    Artemus Ham           Eglet Adams                2.3      $1,495
13                    Richard Hy            Eglet Adams             40.7        $18,315
14
                            Total:                                  1548     $904,813.75
15
            D.       Further discovery (and additional discovery-motion briefing and negotiation),
16                   document review, briefing of final motion to dismiss (May 3, 2018, to
17                   November 2, 2018)

18          16. The period of May to October 2018 involved substantial additional discovery
19   efforts, review of Facebook’s document productions, vetting and retaining experts, preparing a
20   fourth amended complaint, and responding to Facebook’s fourth motion to dismiss. Among
21   other tasks undertaken during this period, Plaintiffs’ counsel:
22                   Researched, vetted, and consulted with potential testifying experts and consultants
23                    on a range of topics including:
24                        o Inspecting Facebook’s source code for its auction-based advertisement-
25                           purchasing system and the calculation of the metrics at issue;
26                        o Determining Facebook’s pricing model for its video advertisements;
27                        o Industry practices and preferences relating to online advertising metrics;
28                        o Best practices relating to software design and updates; and


                                        11
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
      Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 13 of 22



 1                    o Calculating classwide damages;
 2                Established a document review platform and protocol and began review of the
 3                 many thousands of documents produced by Facebook;
 4                Met and conferred with Facebook regarding disputed discovery issues;
 5                Worked with the named Plaintiffs to supplement their discovery responses;
 6                Continued to collect ESI from the named Plaintiffs and reviewed Plaintiffs’
 7                 documents in preparation for production;
 8                Drafted and served subpoenas on third-party digital advertising agencies and
 9                 negotiated third-party discovery parameters;
10                Met and conferred with Facebook regarding its interrogatory responses and
11                 privilege logs;
12                Drafted a Rule 30(b)(6) notice spanning a range of topics;
13                Researched and drafted a fourth amended complaint incorporating information
14                 learned during discovery to allege a common-law-fraud claim and prayer for
15                 punitive damages;
16                Opposed Facebook’s efforts to seal various allegations underlying the fraud claim;
17                Researched and prepared a successful opposition brief in response to Facebook’s
18                 fourth motion to dismiss; and
19                Worked with a consultant to undertake onsite inspections of Facebook source
20                 code.
21         17. During this period, Plaintiffs’ counsel devoted 2,699.9 hours to this case, with their
22 hours and lodestar delineated below:
23
                     Timekeeper                Firm            Hours        Lodestar
24                                     Cohen Milstein
                  Andrew Friedman                                 47.5          $44,650
25                                     Sellers & Toll
                                       Cohen Milstein
26                Geoffrey Graber                                 283.5     $223,965
                                       Sellers & Toll
                                       Cohen Milstein
27                Michael Eisenkraft                              1.75          $1,295
                                       Sellers & Toll
28                                     Cohen Milstein
                  Julia Horwitz                                112.75      $61,448.75
                                       Sellers & Toll

                                        12
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 14 of 22



 1                                    Cohen Milstein
                 Eric Kafka                                    314         $158,570
 2                                    Sellers & Toll
                                      Cohen Milstein
                 Brian Johnson                                 45.5       $17,972.50
 3                                    Sellers & Toll
                                      Cohen Milstein
 4               Benjamin Love        Sellers & Toll          136.5         $34,125
 5                                    Cohen Milstein
                 Carolyn Mozden                               201.75      $77,673.75
                                      Sellers & Toll
 6                                    Cohen Milstein
                 Regina Powers                                20.75        $6,017.50
                                      Sellers & Toll
 7
                                      Cohen Milstein
                 Andrew Sanchez                                138          $34,500
 8                                    Sellers & Toll
                                      Cohen Milstein
 9               Emilio Blasse        Sellers & Toll            1            $490

10                                    Cohen Milstein
                 JiHoon Lee                                     13          $4,095
                                      Sellers & Toll
11                                    Cohen Milstein
                 Mariah Wozniak                                 37          $11,100
                                      Sellers & Toll
12
                 Aaron Blumenthal     Gibbs Law Group         418.1        $179,783
13
                 Geoffrey Munroe      Gibbs Law Group         315.1        $226,872
14
15               Dave Stein           Gibbs Law Group         154.9        $109,979

16               Dylan Hughes         Gibbs Law Group          5.8          $4,350
17               Eric Gibbs           Gibbs Law Group          1.8          $1,638
18
                 Robert Eglet         Eglet Adams               34          $29,580
19
                 Robert Adams         Eglet Adams             18.60         $14,880
20
                 Erica Entsminger     Eglet Adams             337.4        $232,806
21
22               Artemus Ham          Eglet Adams              2.5          $1,625

23               Richard Hy           Eglet Adams              58.7         $26,415
24                     Total:                                2,699.9    $1,503,830.50
25
           E.   Identification and vetting of experts for class certification, fact-witness
26              depositions, continued discovery (November 3, 2018, to March 4, 2019)
27         18. During the final months of 2018 and the early portion of 2019, Plaintiffs’ counsel
28   continued developing their case based on documents received through discovery and deposition


                                        13
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 15 of 22



 1   testimony, began preparing Plaintiffs’ motion for class certification and working with their
 2   experts to prepare supporting expert reports, and continued their active discovery efforts.
 3   Among other tasks undertaken during this period, Plaintiffs’ counsel:
 4                Continued review of the hundreds of thousands of documents produced by
 5                 Facebook and third parties during discovery;
 6                Culled key documents for use at deposition and in support of class certification;
 7                Began preparation of Plaintiffs’ motion for class certification;
 8                Worked with team of potential damages experts to craft a classwide damages
 9                 model;
10                Negotiated the scope of topics for Facebook’s Rule 30(b)(6) deposition;
11                Prepared for and began taking fact witness depositions, including a Facebook
12                 30(b)(6) witness who was deposed regarding class member purchases, and a
13                 software engineer who was deposed regarding the calculation of the metrics at
14                 issue;
15                Met and conferred with Facebook regarding its third-party discovery efforts, and
16                 drafted and filed a letter brief seeking to quash Facebook’s subpoenas to Plaintiff’s
17                 LLE One, LLC’s customers;
18                Met and conferred with third parties about Plaintiffs’ subpoenas and drafted and
19                 filed a motion to enforce Plaintiffs’ third-party subpoena against Publicis
20                 Communications, Inc., in the Southern District of New York;
21                Worked with Plaintiff LLE One, LLC’s clients to collect and review ESI
22                 responsive to Facebook’s subpoenas;
23                Drafted and served a fourth set of interrogatories on Facebook;
24                Continued in-person meet-and-confers with Facebook regarding the scope of
25                 discovery, and prepared additional discovery motions; and
26                Met with the proposed class representatives regarding depositions and discovery
27                 responses; and
28                Drafted responses to Facebook’s second set of interrogatories.


                                        14
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 16 of 22



 1         19. During this period, Plaintiffs’ counsel devoted 1777.9 hours to this case, with their
 2   hours and lodestar delineated below:
 3
                      Timekeeper                 Firm          Hours      Lodestar
 4                                          Cohen Milstein
                   Andrew Friedman                               10         $9,400
 5                                          Sellers & Toll
                                            Cohen Milstein
 6                 Geoffrey Graber                              242       $191,180
                                            Sellers & Toll
                                            Cohen Milstein
 7                 Michael Eisenkraft                            1           $740
                                            Sellers & Toll
 8                                          Cohen Milstein
                   Julia Horwitz                               53.75      $29,293.75
                                            Sellers & Toll
 9                                          Cohen Milstein
                   Eric Kafka                                 432.75     $218,538.75
10                                          Sellers & Toll
                                            Cohen Milstein
11                 Brian Johnson                                 4          $1,580
                                            Sellers & Toll
                                            Cohen Milstein
12                 Emilio Blasse            Sellers & Toll       2           $980
13                                          Cohen Milstein
                   JiHoon Lee                                  17.75      $5,591.25
                                            Sellers & Toll
14                                          Cohen Milstein
                   Mariah Wozniak                              42.25       $12,675
                                            Sellers & Toll
15
                   Geoffrey Munroe          Gibbs Law Group    135.7       $97,704
16
17                 Dave Stein               Gibbs Law Group     72.7       $51,617

18                 Aaron Blumenthal         Gibbs Law Group     55.1       $23,693

19                 Eric Gibbs               Gibbs Law Group     3.8         $3458
20
                   Robert Eglet             Eglet Adams          15        $13,050
21
                   Robert Adams             Eglet Adams         17.6       $14,080
22
                   Erica Entsminger         Eglet Adams        335.7      $231,633
23
                   Artemus Ham              Eglet Adams          10         $6,500
24
25                 Richard Hy               Eglet Adams         20.3        $9,135

26                 Gamal Hennessey          Eglet Adams        306.5       $61,300
27                       Total:                               1777.9     $982,148.75
28


                                        15
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 17 of 22



 1         F.       Preparation of class-certification motion and exhibits, further depositions,
 2                  continued discovery, mediation and post-mediation negotiations (March 5,
                    2019, to June 11, 2019)
 3
 4         20. The middle of 2019 was the busiest stretch of the litigation. Plaintiffs’ counsel

 5 drafted and finalized Plaintiffs’ class-certification motion and worked with experts on
 6 supporting reports, continued with discovery, and prepared for and attended a mediation with
 7 retired United States District Court Judge Vaughn R. Walker, which (months later) ultimately
 8 led to an agreement in principle to settle the class’ claims. Among other tasks undertaken
 9 during this period, Plaintiffs’ counsel:
10                  Continued researching and preparing the class-certification motion, supported by

11                   118 exhibits;

12                  Worked with a team of experts to determine the scope of reports needed to

13                   support the class-certification motion;

14                  Worked closely with experts to investigate, research, and prepare the reports

15                   supporting the class-certification motion;

16                  Prepared for and deposed nine fact witnesses, including:

17                       o A Facebook software engineer, a Facebook product manager, and a former

18                          Facebook engineering manager, who were deposed about their

19                          involvement in calculating Facebook’s video advertising metrics;

20                       o A Facebook product-marketing manager and a 30(b)(6) witness who were

21                          deposed about Facebook’s communications with advertisers regarding its

22                          video advertising metrics;

23                       o A 30(b)(6) witness who was deposed about Facebook’s auction-based

24                          advertisement-purchasing system; and

25                       o Two 30(b)(6) witnesses who were deposed about Facebook’s policies and

26                          procedures for ensuring the accuracy of its video advertising metrics;

27                  Prepared for the class representatives’ depositions and drafted supplemental

28                   discovery responses on their behalf;



                                        16
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 18 of 22



 1                Met and conferred with Facebook and drafted a letter brief regarding production
 2                 of additional Facebook documents;
 3                Met and conferred with Facebook and drafted a letter brief regarding production
 4                 of additional ESI pertaining to the proposed class representatives;
 5                Researched and prepared a detailed mediation brief, and prepared for and
 6                 attended a mediation under the supervision of Judge Walker; and
 7                Following the failure to resolve the litigation through mediation, engaged in
 8                 months of ongoing negotiations under Judge Walker’s supervision, before
 9                 ultimately reaching terms on a classwide settlement.
10         21. During this period, Plaintiffs’ counsel devoted 2343.5 hours to this case, with their
11   hours and lodestar delineated below:
12
                      Timekeeper                Firm           Hours        Lodestar
13                                       Cohen Milstein
                   Andrew Friedman                              55.75       $52,405
14                                       Sellers & Toll
                                         Cohen Milstein
15                 Geoffrey Graber                             143.25     $113,167.50
                                         Sellers & Toll
                                         Cohen Milstein
16                 Michael Eisenkraft                           1.75         $1,295
                                         Sellers & Toll
17                                       Cohen Milstein
                   Eric Kafka                                   480.5     $242,652.50
                                         Sellers & Toll
18                                       Cohen Milstein
                   JiHoon Lee                                     3           $945
19                                       Sellers & Toll
                                         Cohen Milstein
20                 Mariah Wozniak                               37.75       $11,325
                                         Sellers & Toll
                                         Cohen Milstein
21                 Shireen Hamdan        Sellers & Toll          0.5          $150
22                 Dave Stein            Gibbs Law Group        286.8       $203,628
23
                   Geoffrey Munroe       Gibbs Law Group        171         $123,120
24
                   Aaron Blumenthal      Gibbs Law Group        135.4       $58,222
25
                   Eric Gibbs            Gibbs Law Group        107.9       $98,189
26
27                 Dylan Hughes          Gibbs Law Group         3.5         $2,625

28                 Robert Eglet          Eglet Adams            70.9        $61,683



                                        17
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 19 of 22



 1
                      Robert Adams          Eglet Adams            19.2          $15,360
 2
                      Erica Entsminger      Eglet Adams           535.1          $369,219
 3
                      Artemus Ham           Eglet Adams            51.7          $33,605
 4
 5                    Richard Hy            Eglet Adams            49.5          $22,275

 6                    Gamal Hennessey       Eglet Adams            190           $38,000
 7                          Total:                                2343.5      $1,447,866
 8
 9          G.       Settlement agreement and exhibits, settlement administration, preliminary
                     approval (June 12, 2019, to October 4, 2019)
10
11          22. After agreeing to terms, Plaintiffs’ counsel worked to prepare the formal settlement
12   agreement, prepared all of the supporting exhibits (including the long- and short-form notices),
13   and retained and worked with the settlement administrator to devise the plan of allocation and
14   prepare to roll out the settlement. During this period, Plaintiffs’ counsel:
15                   Drafted the comprehensive settlement agreement now before the Court;
16                   Engaged in a series of negotiations and discussions with Facebook over the course
17                    of weeks to finalize the agreement;
18                   Drafted all of the exhibits to the settlement, composed of the long-form class
19                    notice, the short-form class notice, and proposed order;
20                   Identified six potential settlement administrators, solicited competing bids from
21                    them, and ultimately selected the settlement administrator;
22                   Worked with the settlement administrator to craft a plan of allocation, a plan for
23                    class notice, and on various other issues relating to implementation of the
24                    settlement; and
25                   Researched and prepared Plaintiffs’ motion for preliminary approval of the
26                    settlement and supporting documents.
27          23. During this period, Plaintiffs’ counsel devoted 430.45 hours to this case, with their
28 hours and lodestar delineated below:


                                        18
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 20 of 22



 1
                        Timekeeper              Firm             Hours          Lodestar
 2
                                         Cohen Milstein
                 Andrew Friedman                                 12.75          $11,985
 3                                       Sellers & Toll
                                         Cohen Milstein
 4               Michael Eisenkraft                               2.75           $2,035
                                         Sellers & Toll
 5                                       Cohen Milstein
                 Eric Kafka                                       7.25         $3,661.25
                                         Sellers & Toll
 6                                       Cohen Milstein
                 Shireen Hamdan                                    0.5            $150
                                         Sellers & Toll
 7
                 Eric Gibbs              Gibbs Law Group         187.5          $170,625
 8
                 Aaron Blumenthal        Gibbs Law Group         121.1          $52,073
 9
10               Dave Stein              Gibbs Law Group          84.1          $59,711

11               Dylan Hughes            Gibbs Law Group           1.3            $975
12               Erica Entsminger        Eglet Adams              13.2           $9,108
13
                          Total:                                 430.45       $310,323.25
14
15          H.       Class notice, continued settlement administration, final approval and fee
                     motion (October 5, 2019, through January 2020)
16
17          24. In the time since the Court granted Plaintiffs’ motion to preliminarily approve the
18   settlement and direct class notice, Plaintiffs’ counsel have worked closely with the settlement
19   administrator to ensure the notice program was effectuated and prepared Plaintiffs’ motion for
20   final approval and attorneys’ fees, costs, and service awards. To date, these efforts have
21   included:
22                   Working with the settlement administrator to prepare and finalize the settlement
23                    website;
24                   Reviewing the Court’s preliminary approval order and preparing a stipulation to
25                    extend the notice deadlines;
26                   Working with the settlement administrator to implement a feature to show class
27                    members their total video ad purchases during the class period, requiring
28                    incorporation of Facebook’s data for over one million class members;



                                        19
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 21 of 22



 1                   Working with the settlement administrator on issues relating to the dissemination
 2                    of class notice, and preparing to respond to class member inquiries about the
 3                    settlement; and
 4                   Researching and drafting motion for final approval, attorneys’ fees, costs, and
 5                    service awards, and supporting exhibits.
 6            25. Based on our experience in past class action settlements, our efforts are likely to
 7   continue in the coming months as we work with the settlement administrator and Facebook to
 8   finalize implementation of the settlement, respond to class member inquiries, and prepare a
 9   reply brief in support of final settlement approval. Thus far, during this period, Plaintiffs’
10   counsel have devoted over 197.95 hours to this case, with their hours and lodestar delineated
11   below:
12
                     Timekeeper                Firm              Hours            Lodestar
13
                                        Cohen Milstein
14             Andrew Friedman                                    2.75             $2,585
                                        Sellers & Toll
                                        Cohen Milstein
15             Eric Kafka                                           1               $505
                                        Sellers & Toll
16             Kyla Gibboney            Gibbs Law Group          140.1            $64,446
17
               Dave Stein               Gibbs Law Group           37.4            $26,554
18
               Aaron Blumenthal         Gibbs Law Group            7.4             $3,182
19
               Eric Gibbs               Gibbs Law Group            7.4             $6,734
20
21             Erica Entsminger         Eglet Adams                1.9             $1,311

22                     Total:                                    197.95           $105,317
23
24
25
26
27
28


                                        20
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
       Case 4:16-cv-06232-JSW Document 204-1 Filed 01/15/20 Page 22 of 22



 1          I declare under penalty of perjury under the laws of the United States of America that
 2   the foregoing is true and correct. Executed on January 15, 2020, in Oakland, California.
 3                                                      /s/ Eric H. Gibbs
 4
 5
            I declare under penalty of perjury under the laws of the United States of America that
 6
     the foregoing is true and correct. Executed on January 15, 2020, in Washington, D.C.
 7
                                                        /s/ Andrew N. Friedman
 8
 9
10          I declare under penalty of perjury under the laws of the United States of America that
11   the foregoing is true and correct. Executed on January 15, 2020, in Las Vegas, Nevada.
12                                                      /s/ Robert T. Eglet
13
14                                           ATTESTATION
15          I attest that for all conformed signatures indicated by an “/s/,” the signatory has
16   concurred in the filing of this document.
17
18   January 15, 2020                                   Respectfully submitted,
19
20                                                      /s/ Eric H. Gibbs
21
22
23
24
25
26
27
28


                                        21
     JOINT DECLARATION ISO FINAL APPROVAL, FEES, COSTS, & SERVICE AWARDS
                            Case No. 4:16-cv-06232-JSW
